                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

ISMAEL PADILLA,                              )
     ID # 356764,                            )
            Petitioner,                      )
                                             )
vs.                                          )                  No. 3:21-CV-436-N-BH
                                             )
DIRECTOR, Texas Department of Criminal )
Justice, Correctional Institutions Division, )
              Respondent.                    )                  Referred to U.S. Magistrate Judge 1

               RECOMMENDATION REGARDING REQUEST TO PROCEED
                       IN FORMA PAUPERIS ON APPEAL

       Before the Court is the petitioner’s Application to Proceed In Forma Pauperis on appeal,
received from the Untied States Court of Appeals for the Fifth Circuit on July 1, 2021 (doc. 26).

        (X)     The request for leave to proceed in forma pauperis on appeal should be DENIED
                because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
                1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
                points of arguable merit and is therefore frivolous for the reasons set forth in the
                findings, conclusions, and recommendation filed in this case on April 26, 2021 (doc.
                13).

                If the Court denies the request to proceed in forma pauperis on appeal, the
                petitioner may challenge the denial by filing a separate motion to proceed in
                forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for
                the Fifth Circuit, within thirty days after service of the notice required by Fed.
                R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

        SO RECOMMENDED this 15th day of July, 2021.




1
 Under Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5, 2005), requests to proceed
in forma pauperis are automatically referred.
